     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.1 Page 1 of 10


       HYDE & SWIGART, APC
 1
       Yana A. Hart, Esq. (SBN: 306499)
 2     yana@westcoastlitigation.com
       2221 Camino Del Rio South, Suite 101
 3
       San Diego, CA 92108-3609
 4     Telephone: (619) 233-7770
       Fax: (619) 297-1022
 5
 6     LAW OFFICE OF DANIEL G. SHAY
       Daniel G. Shay (SBN: 250548)
 7
       danielshay@tcpafdcpa.com
 8     409 Camino Del Rio South, Suite 101B
       San Diego, CA 92108
 9     Telephone: (619) 222-7429
       Fax: (866) 431-3292
10
11     Attorneys for Plaintiff
       William Perez Jr.
12
13                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
14
15
16
        WILLIAM PEREZ JR.,                                        Case No: '18CV2568 WQHWVG
17
                                 Plaintiff,                       CLASS ACTION
18
        v.
19                                                                COMPLAINT FOR DAMAGES
        CAPITAL ONE                                               FOR VIOLATIONS OF THE
20
        FINANCIAL                                                 CALIFORNIA CONSUMER
21      CORPORATION                                               CREDIT REPORTING
22                                                                AGENCIES ACT, CAL. CIV.
                                 Defendant.                       CODE § 1785.1, ET SEQ.
23
24                                                                JURY TRIAL DEMANDED

25
26
27
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 1 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.2 Page 2 of 10



 1                                                  INTRODUCTION
 2     1. The California legislature found that the banking system is dependent upon fair
 3           and accurate credit reporting; and that, inaccurate credit reports directly impair
 4           the efficiency of the banking system, and unfair credit reporting methods
 5           undermine the public confidence, which is essential to the continued
 6           functioning of the banking system. The California Consumer Credit Reporting
 7           Agencies Act was enacted to insure fair and accurate reporting, promote
 8           efficiency in the banking system and protect consumer privacy; and to ensure
 9           that consumer reporting agencies exercise their grave responsibilities with
10           fairness, impartiality, and a respect for the consumer’s right to privacy because
11           consumer reporting agencies have assumed such a vital role in assembling and
12           evaluating consumer credit and other information on consumers.1
13     2. Plaintiff WILLIAM PEREZ JR. (“Plaintiff”), through his attorneys, brings this
14           Complaint for damages, injunctive relief, and any other available legal or
15           equitable remedies resulting from the illegal actions of Defendant, Capital One
16           Financial Corporation (“Defendant”), in reporting erroneous negative and
17           derogatory information on Plaintiff’s credit report, as that term is defined by
18           Cal. Civ. Code § 1785.3(c).
19     3. More specifically, Plaintiff brings this Complaint, by and through his attorneys,
20           for damages arising out of the systematic issuance of erroneous credit reports by
21           Defendant. Defendant has erroneously reported continual monthly payment
22           obligations on accounts that have been closed and paid in full.
23     4. Plaintiff makes these allegations on information and belief, with the exception
24           of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
25           alleges on personal knowledge.
26
       1
27         Cal Civ. Code § 1785.1

28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 2 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.3 Page 3 of 10



 1     5. While many violations are described below with specificity, this Complaint
 2         alleges violations of the statutes cited in their entirety.
 3     6. Unless otherwise stated, all the conduct engaged in by Defendant occurred in
 4         California.
 5     7. Any violations by Defendant were knowing and intentional, and that Defendant
 6         did not maintain procedures reasonably adapted to avoid any such violation.
 7     8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
 8         includes all agents, employees, officers, members, directors, heirs, successors,
 9         assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
10         Defendant.
11                                            JURISDICTION & VENUE
12     9. Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident
13         of the State of California, seeks relief on behalf of a California class, which will
14         result in at least one class member belonging to a different state than that of
15         Defendant, a national credit union with its principal place of business in the
16         State of Virginia.
17     10. Plaintiff also seeks the greater of statutory punitive damages of $5,000 per
18         violation per violation pursuant to Cal. Civ. Code § 1785.31, which, when
19         aggregated among a proposed class number in the tens of thousands, exceeds
20         the $5,000,000 threshold for federal court jurisdiction.
21     11. Therefore, both diversity jurisdiction and the damages threshold under the Class
22         Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
23         jurisdiction.
24     12. Because Defendant conducts business within the State of California, personal
25         jurisdiction is established.
26     13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
27         (i) Plaintiff resides in the County of San Diego, State of California which is
28         within this judicial district; (ii) the conduct complained of herein occurred

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 3 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.4 Page 4 of 10



 1         within this judicial district; and (iii) Defendant conducted business within this
 2         judicial district at all times relevant.
 3                                                      P ARTIES
 4     14. Plaintiff is a natural person who resides in the City of San Diego, County of San
 5         Diego, in the State of California.
 6     15. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code §
 7         1785.3(c).
 8     16. Defendant is a corporation with its headquarters located in Mclean Virginia and
 9         authorized to do business in the State of California.
10     17. The cause of action herein pertains to Plaintiff’s “consumer credit report” as
11         that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
12         representations of Plaintiff’s credit worthiness, credit standing, and credit
13         capacity were made via written, oral, or other communication of information by
14         a consumer credit reporting agency, which is used or is expected to be used, or
15         collected in whole or in part, for the purposes of serving as a factor in
16         establishing Plaintiff’s eligibility for, among other things, credit to be used
17         primarily for personal, family, household and employment purposes.
18     18. Defendant is a partnership, corporation, association, or other entity, and is
19         therefore a “person” as that term is defined by Cal. Civ. Code § 1785.3(j).
20                                            FACTUAL ALLEGATIONS
21     19. At all times relevant to this matter, Plaintiff was an individual residing within

22         the State of California.
23     20. Furthermore, Defendant conducted business within the State of California at all
24         times relevant.
25     21. At some point prior to the filing of this matter, Plaintiff resolved a number of
26         debts owed to various furnishers.
27     22. One such debt was a debt owed to Defendant.
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 4 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.5 Page 5 of 10



 1     23. With regard to Plaintiff’s Capital One Account with the partial account number
 2         426937100393…., Defendant is reporting to the Credit Bureaus that the account
 3         was paid, never late, has a zero balance, and is closed.
 4     24. However, Defendant also continues to report a $15.00 monthly payment.
 5     25. Because Plaintiff’s account was paid in full and closed, Plaintiff’s monthly
 6         payment should be reported as $0.
 7     26. To report these continuing monthly payment obligations is patently incorrect,
 8         misleading, and fails to comply with the Metro 2 Guidelines.
 9     27. In an effort to comply with the CCCRAA in the most efficient manner,
10         consumer reporting agencies (such as Experian, Equifax, and Transunion) have
11         adopted a uniform system to gather and report information about consumers as
12         well as process and correct inaccuracies and disputes.
13     28. “Metro 2” is the credit reporting software that was developed as a standard for
14         the credit reporting industry and provides one standard layout to be used by all
15         furnishers of information to the consumer reporting agencies.
16     29. Metro 2 provides a resource guide to each user, which explains the proper
17         procedures for reporting information, reporting on investigations, and correcting
18         information.
19     30. Individual furnishers must be approved by each bureau to report information to
20         that bureau.
21     31. Once approved, the furnishers are able to provide information to credit bureaus
22         through the Metro 2 system.
23     32. Furnishers’ utilization of the Metro 2 reporting standard correctly is crucial
24         because the Metro 2 system creates a uniform standard for the meaning given to
25         each field provided, which fosters consistency in how furnishers formulate data
26         to report to the credit bureaus, which ultimately leads to objective credit
27         evaluations.
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 5 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.6 Page 6 of 10



 1     33. By reporting inaccurate information to the credit bureaus, Defendant has
 2         misrepresented the status of Plaintiff’s financial obligations, specifically
 3         Plaintiff’s payment obligations for a paid and/or closed.
 4     34. As a result of Defendant’s improper and unauthorized conduct, Plaintiff has
 5         suffered actual damages due to Defendant’s misrepresentations regarding
 6         Plaintiff’s current payment obligations.
 7     35. This inaccurate reporting will adversely affect credit decisions because credit
 8         guarantors are made aware of Plaintiff’s current income during the application
 9         process.
10     36. By reporting continuing monthly payments as opposed to a $0 monthly
11         payment, Defendant misrepresents Plaintiff’s monthly financial obligations and
12         gives the false impression that Plaintiff has less funds available to satisfy the
13         new credit currently being applied for.
14     37. Defendant’s          inaccurate       and      negative       reporting       damaged         Plaintiff’s
15         creditworthiness.
16     38. Plaintiff’s right to be able to apply for credit based on accurate information has
17         been violated, placing Plaintiff at increased risk of not being able to obtain
18         valuable credit and adversely affecting Plaintiff’s credit rating.
19                                              CLASS ALLEGATIONS
20     39. Plaintiff brings this action on Plaintiff’s own behalf, and on behalf of all others
21         similarly situated.
22     40. Plaintiff is among many thousands of persons in the United States who has had
23         his or her credit information compiled and reported by Defendant regarding
24         financial obligations incurred that have been subsequently paid in full, and
25         currently have a $0 balance owed to the original creditor.
26     41. Defendant has knowledge of when debts are paid in full, and when accounts are
27         closed.
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 6 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.7 Page 7 of 10



 1     42. Despite the fact that Defendant has knowledge and notice of when accounts are
 2         paid in full and/or closed, Defendant has a deliberate policy of not accurately
 3         reporting that said debts are no longer currently still due and owing because
 4         they have been paid in full.
 5     43. As a result of Defendant’s refusal to make such updates to consumers’ credit
 6         reports, debts that have been paid in full and/or closed with a $0 balance are
 7         instead listed on Class Members’ credit reports as a current debt that is due.
 8     44. These notations clearly indicate to potential creditors, employers, or other third
 9         parties that a Class Member still owes a debt. These notations therefore
10         adversely affect a Class Member’s ability to obtain credit or employment.
11     45. Defendant knew that the existence of such inaccurate information in the Class
12         Members’ credit reports would damage the Class Members’ credit ratings and
13         their ability to obtain new credit, a lease, a mortgage or employment, all of
14         which may be essential to a consumer’s regular day-to-day life.
15     46. Defendant has chosen not to accurately report the fact that the Class Members’
16         debts have been paid in full and/or closed with a $0 balance.
17     47. Defendant has chosen not to accurately report the fact that the Class Members’
18         debts have been paid in full and/or closed with a $0 balance.
19     48. Plaintiff defines the Class as:
20                     all persons with addresses within California; (ii) who have
                       account(s) with Defendant; (iii) where said account(s) was
21                     paid; (v) where said account(s) was closed; (vi) where said
22                     account(s) had a $0 balance; (vii) where Defendant
                       reported a monthly payment obligation; (viii) within two
23                     years prior to the filing of the Complaint in this action.
24     49. Defendant and its employees or agents are excluded from the Class.
25     50. Plaintiff does not know the exact number of persons in the Class, but believes
26         them to be in the several hundreds, if not thousands, making joinder of all these
27         actions impracticable.
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 7 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.8 Page 8 of 10



 1     51. The identity of the individual members is ascertainable through Defendant’s
 2         and/or Defendant’s agents’ records or by public notice.
 3     52. There is a well-defined community of interest in the questions of law and fact
 4         involved affecting the members of The Class. The questions of law and fact
 5         common to The Class predominate over questions affecting only individual
 6         class members, and include, but are not limited to, the following:
 7             a. Whether Defendant has a standard procedure of continuing to report a
 8                  monthly payment obligation after an account is paid and/or closed with a
 9                  $0 balance;
10             b. Whether such practices violate the CCCRAA;
11             c. Whether members of the Class are entitled to the remedies under the
12                  CCCRAA;
13             d. Whether members of the Class are entitled to declaratory relief;
14             e. Whether Defendant should be enjoined from reporting such inaccurate
15                  information; and
16             f. Whether members of the Class are entitled to injunctive relief.
17     53. Plaintiff will fairly and adequately protect the interest of the Class.
18     54. Plaintiff has retained counsel experienced in consumer class action litigation
19         and in handling claims involving credit reporting practices.
20     55. Plaintiff’s claims are typical of the claims of The Class, which all arise from the
21         same operative facts involving reporting a monthly payment obligation after an
22         account is paid and/or closed with a $0 balance.
23     56. A class action is a superior method for the fair and efficient adjudication of this
24         controversy. Class-wide damages are essential to induce Defendant to comply
25         with federal law. The interest of Class members in individually controlling the
26         prosecution of separate claims against Defendant is small because the maximum
27         statutory damages in an individual action for CCCRAA violations are minimal.
28

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 8 of 10 -
     Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.9 Page 9 of 10



 1     57. Management of these claims is likely to present significantly fewer difficulties
 2         than those presented in many class claims, e.g., securities fraud.
 3     58. Plaintiff and the Class seek injunctive relief against Defendant to refrain from
 4         reporting such inaccurate information when Defendant knows or should know
 5         the information is inaccurate.
 6     59. Defendant has acted on grounds generally applicable to the Class thereby
 7         making appropriate final declaratory relief with respect to the Class as a whole.
 8     60. Members of the Class are likely to be unaware of their rights.
 9     61. Plaintiff contemplates providing notice to the putative class members by direct
10         mail in the form of a postcard and/or via publication.
11                                                  CAUSE OF ACTION
12                VIOLATION OF THE CALIFORNIA CREDIT REPORTING AGENCIES ACT
13                                                      (CCCRAA)
14                                          Cal. Civ. Code § 1785.1, et seq.
15     62. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
16         as though fully stated herein.
17     63. The foregoing acts and omissions constitute numerous and multiple violations
18         of the California Consumer Credit Reporting Agencies Act.
19     64. In the regular course of its business operations, Defendant routinely furnishes
20         information to credit reporting agencies pertaining to transactions between
21         Defendant and Defendant’s consumers, so as to provide information to a
22         consumer’s credit worthiness, credit standing and credit capacity.
23     65. Because Defendant is a partnership, corporation, association, or other entity,
24         and is therefore a “person” as that term is defined by Cal. Civ. Code §
25         1785.3(j), Defendant is and always was obligated to not furnish information on
26         a specific transaction or experience to any consumer credit reporting agency if
27         the person knows or should have known that the information is incomplete or
28         inaccurate, as required by Cal. Civ. Code § 1785.25(a). Defendant knew or

       Case #_______________________________________________________________Perez v. Capital One Financial Corporation
       CLASS ACTION COMPLAINT                           - 9 of 10 -
 Case 3:18-cv-02568-WQH-WVG Document 1 Filed 11/08/18 PageID.10 Page 10 of 10



 1       should have known that Defendant was not able to report monthly payment
 2       obligations on accounts that have been paid and/or closed and/or discharged.
 3       Thus, Defendant violated Cal. Civ. Code § 1785.25(a).
 4                                            PRAYER FOR RELIEF
 5           WHEREFORE, Plaintiff and the Class Members pray for judgment as
 6   follows:
 7           • Certifying the Classes as requested herein;
 8           • Appointing Plaintiff’s Counsel as Class Counsel;
 9           • An award of actual damages, in an amount to be determined at trial
10               pursuant to Cal. Civ. Code §1785.31(a)(2)(A), against Defendant;
11           • An Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
12               1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against each named
13               Defendant individually;
14           • An award of punitive damages of $100-$5,000 per willful violation of
15               Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
16               1785.31(a)(2)(B);
17           • For equitable and injunctive relief pursuant to Cal. Civ. Code §
18               1785.31(b); and
19           • Any and all other relief that this Court deems just and proper.
20                                                TRIAL BY JURY
21   66. Pursuant to the Seventh Amendment to the Constitution of the United States of
22       America, Plaintiff is entitled to, and demands, a trial by jury.
23
24   Dated: November 2, 2018
25                                                                               Hyde & Swigart, APC
26                                                                            By: /s/ Yana A. Hart
27                                                                                Yana A. Hart, Esq.
                                                                                  Attorney For Plaintiff
28

     Case #_______________________________________________________________Perez v. Capital One Financial Corporation
     CLASS ACTION COMPLAINT                          - 10 of 10 -
